DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2, 3, 5, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murao (US 2019/0089880 A1) in view of Kashiwagi et al. (US 2016/0274423 A1).
In regard to claim 1, Murao discloses a display device comprising: 
5a liquid crystal panel 401 or 402 including a plurality of pixels; and 
120 arranged on a back side of the liquid crystal panel 401 or 402, wherein the imaging device has an imaging region overlaps with the imaging device and the other region other than the imaging region in a 10plan view; 
a plurality of linear electrodes 483 is arranged separately from each other in the imaging region.
Murao fails to disclose
 among the plurality of linear electrodes a first pair of linear electrodes are separated by a first interval and a second pair of linear 15electrodes are separated by a second interval different from the first interval in a plan view, and the first pair of linear electrodes and the second pair of linear electrodes are irregularly arranged.
However, Kashiwagi et al. discloses (see e.g. Figure 6):
a first pair of linear electrodes are separated by a first interval and a second pair of linear 15electrodes are separated by a second interval different from the first interval in a plan view, and the first pair of linear electrodes and the second pair of linear electrodes are irregularly arranged (see e.g. Figure 6 and note that multiple pairs of electrodes satisfy the limitations).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with a first pair of linear electrodes are separated by a first interval and a second pair of linear 15electrodes are separated by a second interval different from the first interval in a plan view, and the first pair of linear electrodes and the second pair of linear electrodes are irregularly arranged.
	Doing so would allow for a Fresnel like lens configuration and results in a thinner liquid crystal layer (see e.g. paragraph [0114]).
In regard to claim 4, Murao discloses the limitations as applied to claim 1 above, but fails to disclose
wherein among the plurality of linear electrodes, a third pair of linear electrodes are separated by a third interval different from the first interval and the second interval in a plan view.
However, Kashiwagi et al. discloses (see e.g. Figure 6):
wherein among the plurality of linear electrodes, a third pair of linear electrodes are separated by a third interval different from the first interval and the second interval in a plan view (see e.g. Figure 6 and note that multiple pairs of electrodes satisfy the limitations).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein among the plurality of linear electrodes, a third pair of linear electrodes are separated by a third interval different from the first interval and the second interval in a plan view.
	Doing so would allow for a Fresnel like lens configuration and results in a thinner liquid crystal layer (see e.g. paragraph [0114]).
	In regard to claim 7, Murao discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein in a liquid crystal layer in the imaging region, an orientation is controlled by an electric field formed between each of the electrodes in the plurality of linear electrodes.
However, Kashiwagi et al. discloses (see e.g. Figure 6 and note that liquid crystals will be controlled by both lateral and longitudinal fields):

Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein in a liquid crystal layer in the imaging region, an orientation is controlled by an electric field formed between each of the electrodes in the plurality of linear electrodes.
	Doing so would allow for a Fresnel like lens configuration and results in a thinner liquid crystal layer (see e.g. paragraph [0114]).
	In regard to claim 8, Murao discloses the limitations as applied to claim 1, and
wherein the plurality of pixels is provided in the other region other than the imaging region (see e.g. Figure 8 and note that the electrodes are spanning the region both overlapping and note overlapping the camera 120).
In regard to claim 9, Murao discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the plurality of pixels 25includes a pixel electrode composed of another plurality of linear electrodes and a common electrode overlap with the pixel electrode via an insulating layer in a plan view, and a liquid crystal layer in the other region other than the imaging 24region is controlled by an electric field formed between the pixel electrode and the common electrode.
However, Kashiwagi et al. discloses
wherein the plurality of pixels 25includes a pixel electrode composed of another plurality of linear electrodes and a common electrode overlap with the pixel electrode via an insulating layer in a plan view, and a liquid crystal layer in the other region other than the imaging 24region is (see e.g. Figure 6 and note that liquid crystals will be controlled by both lateral and longitudinal fields and thus when combined with Murao would satisfy the lateral fields in the imaging region and non-lateral fields outside the imaging region).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein the plurality of pixels 25includes a pixel electrode composed of another plurality of linear electrodes and a common electrode overlap with the pixel electrode via an insulating layer in a plan view, and a liquid crystal layer in the other region other than the imaging 24region is controlled by an electric field formed between the pixel electrode and the common electrode.
	Doing so would allow for a Fresnel like lens configuration and results in a thinner liquid crystal layer (see e.g. paragraph [0114]).
	In regard to claim 10, Murao discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the first pair of 5linear electrodes and the second pair of linear electrodes have different polarities of a voltage applied to one electrode and a voltage applied to the other electrode.
However, Kashiwagi et al. discloses
wherein the first pair of 5linear electrodes and the second pair of linear electrodes have different polarities of a voltage applied to one electrode and a voltage applied to the other electrode (see e.g. paragraph [0097] and note that Kashiwagi et al. discloses changing polarities of the electrodes and that the different electrodes with have different polarities at different times and thus satisfy the claim language).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein the first pair of 5linear electrodes and the second pair of linear electrodes have different polarities of a voltage applied to one electrode and a voltage applied to the other electrode.
Doing so would allow the power supply voltage of the drive circuit to be made small (see e.g. paragraph [0047] of Kashiwagi et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Jessica M. Merlin
March 25, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871